Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 17 June 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Head Quarters New Windsor 17th June 1781.
                        
                        I have the pleasure of inclosing Your Excellency copies of two letters from Major General Greene, which it
                            appears that an agreeable train of successes have attended our affairs in South Carolina. The consequences will be
                            important, but they would be more so, had we a sufficient force in that quarter to pursue the advantages we have gained. I
                            have heard nothing further from the Marquis de la Fayette since the 3d Inst.
                        Were it practicable for the Count de Barras, by arming the Fantasque and joining the 50 Gun Ship, lately
                            arrived from France, to his Fleet, to put himself so nearly upon an equality with the enemy, as to enable him to take a
                            position with security in Chesapeak Bay, it would be of the utmost importance at this moment, as it would effectually
                            prevent a reunion of the enemy’s forces—and by preventing those in Virginia from receiving any supplies by Water, they
                            would soon be reduced to very great difficulties and distresses. I barely mention this as an Idea which has struck me, not
                            as a matter which I would undertake to advise, unacquainted as I am with naval Affairs. I have the honor to be with the
                            highest Esteem Your Excellency’s Most obt and hble Servt
                        
                            Go: Washington

                        
                    